           Case 1:19-cv-10023-KPF Document 71 Filed 05/18/20 Page 1 of 1




1(212) 318-6626
jamesbliss@paulhastings.com


May 18, 2020


VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
        (S.D.N.Y.)

Dear Judge Failla:

          We write on behalf of all parties pursuant to Rule 2(c) of this Court’s Individual Rules of Practice
in Civil Cases to jointly request extensions of the summary judgment filing dates and page limits.

          In light of difficulties caused by the ongoing COVID-19 crisis, the parties propose the following
filing dates, which would not change the current hearing date, subject, of course, to that date remaining
acceptable to the Court:

                                                   Current Date              Proposed Date

 Motions for summary judgment:                     May 22, 2020              June 5, 2020

 Oppositions to summary judgment motions:          June 11, 2020             June 25, 2020

 Replies to summary judgment motions:              June 23, 2020             July 13, 2020

 Hearing date for summary judgment motions         July 24, 2020             July 24, 2020

         In the course of preparing summary judgment papers, it has become clear that the standard page
limits will not allow the parties to address the issues raised by the numerous claims, counterclaims, and
defenses and competing expert reports in sufficient depth to properly assist the Court in deciding this
important case. Accordingly, the parties propose limits of 60 pages for opening and opposition briefs and
30 pages for replies.

       The parties respectfully request that the Court approve the proposed summary judgment dates
and page limits, and we are available to address any questions the Court may have.

Respectfully,


James R. Bliss
of PAUL HASTINGS LLP
cc:    Counsel of record
